 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     REYNALDO VILLALOBOS
 7
 8                              IN THE UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 1:18-cr-00255-LJO-SKO
12                      Plaintiff,
                                                    REQUEST FOR RULE 43 WAIVER OF
13    vs.                                           APPEARANCE; ORDER
14    REYNALDO VILLALOBOS,
15                      Defendant.
16
17
18           Pursuant to Federal Rule of Criminal Procedure 43(b)(3), Reynaldo Villalobos, having
19   been advised of his right to be present at all stages of the proceedings, hereby requests that this
20   Court permit him to waive his right to personally appear at all non-substantive proceedings. Mr.
21   Villalobos agrees that his interests shall be represented at all times by the presence of his
22   attorney, the Office of the Federal Defender for the Eastern District of California, the same as if
23   he were personally present, and requests that this Court allow his attorney-in-fact to represent his
24   interests at all times.
25   //
26   //
27   //
28   //
 1                                                Respectfully submitted,
 2
 3   Date: December 3, 2018                       Original Signature on file
                                                  REYNALDO VILLALOBOS
 4
 5
                                                  HEATHER E. WILLIAMS
 6                                                Federal Defender
 7   Date: December 3, 2018                       /s/ Reed Grantham
                                                  REED GRANTHAM
 8                                                Assistant Federal Defender
                                                  Attorney for Defendant
 9                                                REYNALDO VILLALOBOS
10
11
12
13                                              ORDER
14            Defendant’s request for a waiver of appearance is granted. Pursuant to Rule 43(b)(3),
15   defendant’s appearance is waived at all non-substantive pretrial proceedings until further order of
16   the Court.
17
18   IT IS SO ORDERED.
19
     Dated:       December 3, 2018                               /s/   Sheila K. Oberto             .
20                                                       UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28

     Villalobos - Request for Rule 43 Waiver
                                                     2
